In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-19-00052-CR

JUSTIN MICHAEL LOVE, Appellant               §    On Appeal from the 30th District Court

                                             §    of Wichita County (56,962-A)

V.                                           §    March 26, 2020

                                             §    Opinion by Justice Kerr

THE STATE OF TEXAS                           §    (p)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and this case is remanded to the trial court for a new trial.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr_________________
                                           Justice Elizabeth Kerr